Higgins, J.
Involved here is the question of law whether the Board of Commissioners of Halifax County has power to authorize the appointment of more than one deputy sheriff to serve on salary to be paid out of public funds. Divergent views as to the legal effect of three Acts of the General Assembly give rise to this dispute.
Chapter 287, Public-Local Laws, Session 1913, provided:
“Section 1. The Sheriff of Halifax County may appoint one or more deputies in each township in the county and may allow such deputies the fees made and collected by them in serving summons, subpoenas, notices,” etc.
“Sec. 4. The Sheriff shall receive a salary of fifteen hundred dollars per annum, in lieu of all other compensation whatsoever, and may appoint one deputy at a salary to be fixed by the Board of Commissioners: Provided, that said salary shall not be less than six hundred dollars per annum . . .”
Chapter 519, Public-Local Laws, Session 1921, provided:
“Section 1. . . . the salary of the sheriff of Halifax County shall be three thousand dollars ($3,000) per annum . . .
"Sec. 2. That -beginning with the taxes for one thousand nine hundred and twenty-one, and thereafter, all taxes . . . shall ... be collected by the sheriff of said county . . .
“Sec. 3. . . . The Board of County Commissioners shall authorize the appointment by the sheriff of such number of deputies as may be necessary for the prompt and thorough collection of said taxes, and said board shall fix their salaries.”
Chapter 152, Public-Local Laws, Session 1939, provided:
“Section 1. (Created the office of tax collector for Halifax County.)
"Sec. 2. The Board of County Commissioners shall fix the compensation of such Tax Collector and are directed to make such adjustments in the number of deputy sheriffs as are required for effective law enforcement and is also directed to provide field, deputy tax collectors in season . . .
“Sec. 3. (Invested the tax collector with all the duties and powers formerly exercised by the Sheriff in the collection of taxes.)
“Sec. 11. The Board of County Commissioners is hereby authorized and directed to adjust the surety bonds of the County Accountant, the Sheriff, the Depiity Sheriffs (emphasis added) and the Clerk to the Board of County Commissioners so that the amounts -thereof *265shall be sufficient but not excessive, after this Act has been put into effect.”
The plaintiff contends the three Acts, when construed together, have withdrawn from the Board of Commissioners of Halifax County the authority to appoint and to pay from public funds the salary of more than one deputy sheriff. The defendants, on the other hand, contend (1) when properly interpreted, the three Acts of the General Assembly above referred to give full power to the Board, both to authorize the appointment and to pay the salaries of a sufficient number of deputies to enforce the law; and (2) apart from the three Public-Local Acts, the Board of Commissioners, as the governing body.of the county, is charged with the duty of authorizing the appointment of sufficient deputies to enable the sheriff to enforce the law and to pay their salaries from public funds.
The stipulations of the parties settle all other questions except the power of the board to authorize the appointment of more than one salaried deputy.
In addition to the fee deputies, the sheriff was authorized by the Act of 1913 to appoint one deputy to serve on a salary to be fixed by the Board of Commissioners. Thereafter, by the Act of 1921, the sheriff became the tax collector and Section 3, among other things, provided “the board of county commissioners shall authorize the appointment by the sheriff of such number of deputies as may be necessary for the prompt collection of taxes, and said board shall fix their salaries.” It may be noted nothing in the Act specifically limits the duties of the deputies of the sheriff to the collection of taxes. Obviously the number of salaried deputies was increased in order to enable the sheriff to carry out the additional duty to collect taxes. The Act of 1939 created the office of tax collector and authorized the appointment of “field deputy tax collectors in season.” Obviously it was intended that the deputy tax collectors were part-time employees and, like the tax collector, were without law enforcement duties. The Act required the commissioners “to make such adjustments in the number of deputy sheriffs as are required for effective law enforcement.” The provision clearly contemplates the adjustment as to the number should take into account the fact that the tax collecting duties had been removed from the sheriff’s office and that thereafter only such number should be retained as effective law enforcement required.
There is nothing to indicate it was the legislative intent that the county should be limited to the one salaried deputy. On the contrary, it is clearly implied that the commissioners should authorize *266the sheriff to retain such number of salaried deputies as may be needed for effective law enforcement. This construction is borne out .by § 11 of the Act: “The Board of County Commissioners is -hereby authorized and directed to adjust the surety bonds of the County Accountant, the Sheriff, and the Deputy Sheriffs . . .so- that the amounts shall be sufficient but not excessive, after this Act has been put into effect.” (emphasis added.) The section clearljr contemplates a reduction in the amount of the surety bond of the Sheriff and the Deputies Sheriff in view of the fact their tax collecting duties had been taken away. The Act clearly contemplates more than One salaried deputy.
In view of the stipulations, this holding disposes of the case. It is not'necessary for us to pass on the question whether under the common law, the Constitution, or the General Statutes, the' Board of Commissioners of Halifax County had authority to authorize the Sheriff to appoint sufficient deputies to enforce the law and 'preserve order, and to pay salaries from public funds. It is sufficient to hold, as we do, that such authority exists under the Public-Local “Laws applicable to Halifax County. Hence, the decision of the superior court is
Affirmed.
Parkbk, J., took no part in the consideration or decision of fchis.case.